 In the Matter of LOCKE INSULATOR CORPORATIONandLOCAL 186,UNITED CONSTRUCTION WORKERS, DIVISION OF DISTRICT 50, UNITEDMINEWORKERS OF AMERICACase No. R-4793.-Decided February 6, 1943Jurisdiction: insulator manufacturing industry.Investigationand Certificationof Representatives:existence of question ; refusalto bargain; contract held no bar when identity of successor to representativeoriginally certified three years before was a matter of unresolved dispute ;election necessary.UnitAppropriatefor CollectiveBargaining:all employees at one plant of com-pany, including machinists in the machine shop, firemen, oilers, water-tenders,engineers in the powerhouse, and all watchmen, but excluding uniformedguards, supervisory employees above the rank of pusher, and clerical employees.Weinberg c0 Green, by,Mr. Marry J. Green,of Baltimore, Md., forthe Company.Mr. Con McLaughlinandMr. Arthur G. Pilon,of Baltimore, Md.,for the UCW-UMW. .Mr. Frank J. Bender,of Baltimore, Md., for the,CIO.Mr. Jack Myers,of Baltimore, Md., for the UERM.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 186, United Construction Work-ers, Division of District 50, United Mine Workers of America, hereincalled the UCW-UMW, alleging that a question affecting commercehad arisen concerning the representation of employees, of Locke In-sulator Corporation, Baltimore, Maryland, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Earle K. Shawe, Trial Examiner.Said hearing was held at Baltimore, Maryland, on January 25, 1943.At the -commencement of the hearing the Trial Examiner grantedmotions of the Congress of Industrial Organizations, herein calledthe CIO, and United Electrical, Radio & Machine Workers of Amer-ica,herein called the UERM, to intervene. The Company, the47 N L R. B., No. 44.361 362DECISIONS -OF NATIONALLABOR RELATIONS BOARDUCW-UMW, the CIO, and the UERM appeared and participatedat the hearing.,All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLocke,Insulator Corporation is a Maryland corporation with itsprincipal place of business at Baltimore, Maryland, where it isengaged in the business of manufacturing, selling, and distributingelectrical insulators and electrical and mechanical porcelain and metalattachments.The principal raw materials used by the Company areclay,feldspar,and flint.The Company spends approximately$1,000,000 annually for raw materials, about 80 percent of which isshipped to it from points outside the State of Maryland.The Com-pany sells finished products valued at about $1,800,000 annually,approximately 85 percent of which is shipped to points outside theState of Maryland.The Company admits thatit is engaged incommerce within the meaning of the National .Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal 186, United Construction Workers, Division of District 50,United Mine Workers of America, is a labor organization admittingto membership employees of the Company.Congress of Industrial Organizations is a labor organization admit-ting to membership employees of the Company.United Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 21, 1939, the Board certified Brick & Clay WorkersLocal Industrial Union #936, C. I. 0., herein called the Clay Workers,as exclusive bargaining representative of the employees involvedherein.Thereafter the Company and the Clay Workers entered intoan exclusive bargaining contract which expired in December 1940.During 1940 the CIO transferred jurisdiction over the employees in-1Although International Association of Machinists,International Union of OperatingEngineers,Local 272,and International Brotherhood of Operative Potters were servedwith notice of hearing, they did not appear. LOCKE INSULATOR CORPORATION363volved from the Clay Workers to United Construction WorkersOrganizing Committee, Local No. 186, herein called the UCWOC.In December 1940, the Company and the UCWOC entered into anexclusive contract which expired on February 1, 1942.On that date,the Company and the UCWOC executed a new agreement which ex-pired on February 1, 1943.On June 4, 1942, certain officials of the UCWOC and District 50,United Mine Workers of America, executed an agreement purportingto affiliate with District 50 the local unions established by theUCWOC and thereby creating the UCW-UMW.On June 11, 1942, the CIO dissolved the UCWOC. On July 22,1942, the CIO transferred jurisdiction over the employees involvedherein to the UERM.On August 22, 1942, the UERM advised the Company that it wasthe successor to the UCWOC and requested the Company to recognizeit as exclusive bargaining agent of the Company's employees.On December 16, 1942, the UCW-UMW requested the Companyto negotiate with it for a new contract to go into effect on February1, 1943.On December 21, 1942, the Company refused this request,stating that it would not bargain with either the UCW-UMW orthe UERM until such time as the dispute was resolved.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the UCW-UMW represents a substantialnumber of employees in the unit hereinafter found to be appropriate?The UERM contends that it is the legitimate successor to theUCWOC and the Clay Workers and that, as such, it is entitled torecognition as the exclusive representative pursuant to the Board'scertification of August 21, 1939; and that its certification constitutesa bar to a present determination of representatives.The UCW-UMW claims that it is the successor to the UCWOC but desires thatan election be held.None of the' parties contends that the contract of February 1, 1942,constitutes a bar to a present determination of representatives. Itshould be noted that the certification that the UERM pleads as a barto this proceeding is more than 3 years old.Further, the conflictingclaims of the UCW-UMW and the UERM establish that there is anunresolved doubt with respect to the identity of the labor organiza-tion which the employees have chosen to represent them.Under all2The Regional Director reported that the UCW-UMW presented 445 membership appli-cation cards bearing apparently genuine signatures of persons whose names appear onthe Company's pay roll of December27, 1942.There are 784 employees in the appropriateunit.The Trial Examiner reportedduring the course of the hearing that the UERMpresented 48 membership application cards bearingapparentlygenuine signatures ofpersons whosenames appear on the Company's pay roll of December 27, 1942 364DEC°_'SLONS OF NATIONAL LABOR RELATIONSBOARDthe circumstances, we shall resolve the dispute which has arisen byan election by secret ballot.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees at the Baltimore plant of the Company, including ma-chinists in the machine shop, firemen, oilers, water-tenders, engineersin the powerhouse, and all watchmen, but excluding uniformedguards, supervisory employees above the rank of pu-her, and clelicalemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The UCW-UMW urges that the pay roll of December 27, 1942,be used to determine eligibility to vote.The UERM contends thata current pay roll should be used for that purpose.The Companytakes no position. Inasmuch as no reason appears why we shoulddepart from our usual practice, we shall direct that the employeeseligible to vote shall be those within the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Locke InsulatorCorporation, Baltimore, Maryland, an election by secret ballot shallbe conducted,as early as possible, but not later than thirty (30) daysi See'Matter of Bi enizer Trucking Company,etal.andUnited Paving and BuildingSupply Workers Local Industrial Union, No. 1221, C. 10, 44 N. L. R B 810;MatterofHarbison-Walker Refiactories CompanyandUnited Clay Products Workers,Local In-dustrial Union No 1205,et al, 44N.L R B. 816.4This is substantially the same unit that is ptovided for in the contracts alluded to above. LOCKE INSULATOR CORPORATION365fiom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether they desire to be represented by local 186,United Construction Workers, Division of District 50, United MineWorkers of America, or by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining, or by neither.I